Citation Nr: 0125324	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-00 447	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to September 
1945; he was awarded the Purple Heart Medal and the Combat 
Infantryman Badge.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
rating decision which concluded that new and material 
evidence had not been submitted to reopen a claim for service 
connection for hearing loss and denied entitlement to service 
connection for residuals of frostbite, hypertension, a hand 
injury, and knee disability.  A March 2000 rating decision 
granted entitlement to service connection for PTSD and 
assigned a 30 percent evaluation effective November 29, 1999.  
An October 2000 Hearing Officer's decision granted 
entitlement to service connection for residuals of frostbite, 
which was assigned a 30 percent evaluation, and residuals of 
a left thumb injury, which was assigned a 10 percent 
evaluation; these evaluations were made effective January 6, 
1999.

The veteran testified at a personal hearing before the 
undersigned at the Montgomery, Alabama RO in July 2001 that 
he was satisfied with the October 2000 grants of service 
connection for residuals of frostbite and residuals of a left 
thumb injury and that he considered these issues no longer on 
appeal.  Also at the hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus.  
Additionally, the Board notes that a February 2000 VA 
examination report raises the issue of entitlement to a total 
disability evaluation based on unemployability due to 
service-connected disabilities.  Since the issues of 
entitlement to service connection for tinnitus and 
entitlement to a total disability evaluation based on 
unemployability have not been adjudicated by the RO, they are 
referred to the RO for adjudication.

(The issues of entitlement to service connection for 
hypertension and for knee disability will be addressed in the 
remand portion of this action.)


FINDINGS OF FACT

1.  A September 1997 unappealed rating decision denied 
service connection for hearing loss.

2.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for 
hearing loss has been received since the September 1997 
rating decision.


CONCLUSION OF LAW

The veteran has submitted new and material evidence to reopen 
a previously denied claim of service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the veteran's claims were most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001), became law.  This law is 
applicable to the veteran's case.  See 38 U.S.C.A. § 5107 
note (West Supp. 2001).  The VCAA eliminated the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provided that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim and also includes new notification provisions.  
Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

With respect to a claim to reopen based on new and material 
evidence, the VCAA appears to have left intact the 
requirement that new and material evidence be presented in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may address the question 
of whether the duty to assist has been fulfilled and proceed 
to evaluate the merits of that claim.  It has been 
specifically provided that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West Supp. 2001).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  Given the Board's decision in this case, namely to 
grant the application to reopen and remand the underlying 
claim of service connection for further evidentiary 
development, the Board finds that the veteran is not 
prejudiced by the Board's actions despite the fact that the 
RO has not yet specifically adjudicated this case with the 
VCAA in mind.

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is found in 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (New evidence will be presumed credible for the 
purpose of determining whether the claim has been reopened.  
Justus v. Principi, 3 Vet. App. 510, at 513 (1992).)  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

Service connection for hearing loss was denied by a rating 
decision rendered in September 1997, and the veteran was 
notified later in September 1997.  A Notice of Disagreement 
was received by VA in October 1997, and a Statement of the 
Case was issued in March 1998.  However, the veteran did not 
perfect an appeal with respect to this issue.  See 38 C.F.R. 
§§ 20.200, 20.302(b) (2001).  

Evidence on file at the time of the September 1997 rating 
decision consisted of some of the veteran's service medical 
records, private outpatient records dated from 

May 1968 to March 1985, and VA outpatient records dated from 
January 1996 to July 1997.

The service medical records on file are incomplete, and some 
of them are difficult to read; it appears that some of the 
veteran's service medical records may have been destroyed by 
fire.  The records that are on file and readable do not 
contain any evidence of hearing loss.  Private outpatient 
records dated from 1969, and a VA treatment record dated in 
May 1997, indicate that the veteran had a hearing loss; no 
audiometric examination report was included with the private 
or VA treatment records received prior to September 1997. 

Evidence received by VA after September 1997 consists of 
private medical records dated from June 1974 to December 
1998, November 1997 statements in support of the veteran's 
claim from fellow soldiers, VA outpatient records dated from 
January 1998 to January 2000, a transcript of the veteran's 
personal hearing at the RO in February 2000, a transcript of 
the veteran's July 2001 personal hearing with the undersigned 
at the RO, and statements by and on behalf of the veteran.

This additional evidence submitted since September 1997 
includes audiometric examination results from November 1972, 
March 1974, and October 1974 showing bilateral hearing loss.  
Moderately severe neurosensory hearing loss was diagnosed.  
November 1997 statements in support of the veteran's claim 
from others who served with the veteran during World War II 
are to the effect that the veteran was exposed to acoustic 
trauma from artillery and aircraft noise during service.  
These audiometry results and lay statements are not 
duplicative or cumulative of evidence previously of record 
and are so significant that they must be considered in order 
to fairly decide the merits of the claim.  This is so because 
this evidence tends to support the veteran's claim in ways 
not previously shown, especially with respect to a likely 
cause for his developing hearing loss as a result of military 
service.  Accordingly, these reports are new and material, 
and the claim for service connection for hearing loss is 
reopened.



ORDER

The claim of service connection for hearing loss is reopened; 
to this extent, the appeal is granted.


REMAND

Although the 1974 audiometric examination reports and 
November 1997 statements are new and material, this evidence 
is not adequate for adjudication purposes since there is no 
recent audiometric examination report on file and no medical 
opinion evidence on the etiology of any current hearing loss.  
With respect to the veteran's claim of entitlement to service 
connection for hypertension, including a claim that 
hypertension is secondary to a service-connected post-
traumatic stress disorder (PTSD), the Board notes that 
hypertension has been diagnosed since service discharge but 
that a VA evaluation of this disability has not be conducted 
and there is no medical nexus opinion on file.  A September 
1969 private medical record refers to a shell fragment scar 
of the right knee.  However, a VA orthopedic examination of 
the veteran's knees has not been conducted since service.

In light of the above, and because of the requirements under 
the VCAA that VA assist the veteran in obtaining evidence to 
substantiate his claims, the case is REMANDED to the RO for 
the following actions:

1.  The veteran should be asked to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to the reopened claim for 
service connection for hearing loss and 
to the claims for service connection for 
hypertension and knee disability.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
a copy of all records that are not 
already on file.  If any search for 
records is negative, notice of this 
should be provided in accordance with the 
VCAA.

2.  The veteran should be provided a VA 
audiometric examination by an examiner 
with appropriate expertise to determine 
the likely etiology of any current 
hearing loss.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review.  With respect to any 
hearing loss found to be present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorder is etiologically 
related to in-service noise exposure as 
described in the record.  The rationale 
for all opinions expressed should also be 
provided.

3.  The veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
likely etiology of any current 
hypertension.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The claims 
folder must be made available to the 
examiner for review.  With respect to any 
hypertension found to be present, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorder is etiologically 
related to service or was caused or 
chronically worsened by service-connected 
PTSD.  The rationale for all opinions 
expressed should also be provided.

4.  The veteran should also be given a VA 
orthopedic examination by an examiner 
with appropriate expertise to determine 
the nature and likely etiology of any 
current knee disability, to include any 
shell fragment wound residuals.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review.  
With respect to any knee disability 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disorder is 
related to military service.  The 
rationale for all opinions expressed 
should also be provided.

5.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should 
undertake any other indicated 
development, to include any development 
required to comply with the notice and 
duty to assist provisions of the VCAA.  
The RO should then adjudicate the 
reopened claim for service connection for 
hearing loss on a de novo basis and 
should re-adjudicate the claims of 
service connection for knee disability 
and for hypertension.

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he receives further notice from the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



